Citation Nr: 1125292	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-40 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from December 1966 to December 1975.  He died in December 2009.  The appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in December 2009.  The Veteran's death certificate listed the immediate cause of death as metastatic pancreatic cancer and underlying causes as metastasis to bone and liver, hypercalcemia, and acute renal failure.

2.  At the time of his death the Veteran was not service-connected for any disability; a claim for service connection for pancreatic cancer, to include as due to exposure to herbicides, was received on the date of the Veteran's death in December 2009.

3.  Pancreatic cancer began many years after service and was not the result of service or any incident of service, including exposure to herbicides.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1103, 1110, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In a February 2010 letter issued prior to the rating decision on appeal, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The letter advised the appellant of the how to establish service connection for the cause of death based on service-connected disabilities as well as disabilities not yet service-connected.  The letter also advised the appellant of how the VA assigns an effective date, and the type of evidence relevant to that determination.  The case was last adjudicated in October 2010.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, a statement from a private physician, and statements from the appellant's representative.

The appellant was not provided with a VA medical opinion to assess her claim for service connection for the cause of the Veteran's death.  However, VA need not provide an opinion with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not reflect that the Veteran had pancreas problems or pancreatic cancer with metastasis to the bones and liver and with acute renal failure during service or until weeks before his death many years after separation from service.  In addition, pancreatic cancer is not an enumerated disease associated with exposure to herbicides.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  There is no evidence indicating that it may be related to service.  Therefore, a VA opinion to evaluate whether pancreatic cancer is related to service is not warranted.

VA has considered and complied with the VCAA provisions discussed above.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant, through her representative, has been an active participant in the claims process by providing argument to support her claim.  Thus, the appellant has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A veteran is entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  C.F.R. § 3.307(a).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a statement dated in December 2009 on the day before the Veteran's death, a private physician, R. C., M.D., reported that the Veteran had been admitted to the hospital one week earlier for generalized weakness, lethargy, and confusion.  He was found to have elevated calcium levels and further diagnostic studies showed he had diffuse metastatic liver disease and osseous metastatic disease with the primary source of cancer being the pancreas.

A certificate of death indicated that the Veteran died in December 2009, and the immediate cause of death was listed as metastatic pancreatic cancer.  The interval between the onset of the metastatic pancreatic cancer and death was listed as "weeks."  Underlying causes were listed as metastasis to bone and liver, hypercalcemia, and acute renal failure.  The interval between the onset of these underlying causes and death also was listed as "weeks."

At the time of the Veteran's death, service connection was not in effect for any disability.  A claim for service connection for "pancreas cancer," claimed to have begun in 1966, was received on the date of his death in December 2009.  

In statements made on the appellant's behalf, her representative asserted that the Veteran's pancreatic cancer was due to exposure to herbicides and that service connection on a presumptive basis was warranted because pancreatic cancer was an enumerated disease associated with herbicide exposure.  In a September 2010 substantive appeal, the representative cited a November 2003 VA Newslink publication that reportedly described developments associated with adding liver disorders to the list of presumptive disorders associated with herbicide exposure.  He also cited an April 2001 Board decision that awarded service connection for the cause of the Veteran's death based on opinions of VA and private physicians who, collectively, opined that the Veteran's pancreatic cancer was caused by exposure to Agent Orange, pancreatic cancer spread to the liver, and liver cancer ultimately caused his death.  The Board initially notes that regardless of whether VA may have considered adding liver or pancreatic cancer in the past, no such change becomes legally significant until it is set forth in a properly promulgated regulation.  In addition, the Board notes that outcomes in other Board decisions are not considered precedential due to the significant variance of the facts of each case.  Therefore, the result in the case cited by the representative is not binding on Board decisions in other cases. See 38 C.F.R. § 20.1303 (2010).

Service treatment records are silent for pancreas or endocrine problems, including any pancreatic cancer.  Reports of medical examination dated in November 1966, July 1967, December 1969, and November 1975 all listed normal endocrine clinical evaluation findings.

A "combat history - expeditions - awards record" confirmed that the Veteran was in the Republic of Vietnam from July 1967 to March 1969.

Despite the appellant's assertions that pancreatic or liver cancer is associated with exposure to herbicides, neither, in fact, is included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  Therefore, although service records reflect that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, entitlement to service connection for the cause of his death from pancreatic cancer, to include any metastasis to bone or the liver, is not warranted on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.307.  

In addition, service treatment records show no findings of pancreas problems or pancreatic cancer, and post-service medical evidence of record shows the onset of pancreatic cancer with metastasis to bone and the liver and acute renal failure just weeks before the Veteran's death in 2009, approximately 34 years after his separation from active service.  Thus, there is no basis upon which to conclude that pancreatic cancer was incurred in or aggravated during military service, or that any malignant tumor such as pancreatic cancer manifested to a compensable degree within one year after separation from service.  See 38 C.F.R. §§ 3.303; 3.307, 3.309.

For the foregoing reasons, the claim for service connection for the cause of the Veteran's death must be denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


